IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00256-CR

CLAYTON EUGENE TURNER,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 18th District Court
                            Johnson County, Texas
                             Trial Court No. F45450


                         MEMORANDUM OPINION


      Pursuant to a plea bargain, Clayton Eugene Turner pled guilty to the felony

offense of assault-family violence, enhanced and sentenced to 10 years in prison. See

TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West 2011). His sentence was suspended and

he was placed on community supervision for five years. After Turner committed new

offenses and was unsuccessfully discharged from an intermediate sanction facility, the

trial court revoked Turner’s community supervision and sentenced him to 10 years in
prison. Because Turner’s issues are not preserved for review, we affirm the trial court’s

judgment.

        In two issues, Turner complains that the trial court’s sentence of 10 years violates

the 8th Amendment’s prohibition to cruel and unusual punishments because it was

grossly disproportionate to the crime (issue one) and the 14th Amendment’s due

process provision because the trial court failed to consider the full range of punishment

and assessed a predetermined sentence on revocation (issue two). See U.S. CONST.

amends. VIII & XIV. However, Turner never objected to the sentence he received nor

did he file a motion for new trial on the basis that his sentence violated the 8th or 14th

Amendments. Accordingly, we find that Turner’s complaints were not presented to the

trial court and are not preserved for our review. TEX. R. APP. P. 33.1(a)(1)(A); Wilson v.

State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002); Broxton v. State, 909 S.W.2d 912, 918

(Tex. Crim. App. 1995) (reviewing court will not consider errors, even of constitutional

magnitude, not called to the trial court's attention). See also Rhoades v. State, 934 S.W.2d
113, 120 (Tex. Crim. App. 1996) (holding that complaint relating to constitutional

prohibition against cruel and unusual punishment was waived when no objection on

this basis was made in trial court); Hull v. State, 67 S.W.3d 215, 216-218 (Tex. Crim. App.

2002) (same regarding due process complaint).           Because Turner’s issues are not

preserved, they are overruled.




Turner v. State                                                                       Page 2
        The trial court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 12, 2013
Do not publish
[CR25]




Turner v. State                                           Page 3